ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
554 Bloomfield LLC                           )      ASBCA No. 58819
                                             )
Under Contract No. DACA5 l-5- l 0-213        )

APPEARANCE FOR THE APPELLANT:                       Ms. Wendy Bond
                                                     Managing Member

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Lorraine C. Lee, Esq.
                                                     District Counsel
                                                     U.S. Army Engineer District, New York

                                ORDER OF DISMISSAL

       For reasons indicated by one or both parties, the Board is unable to proceed with the
disposition of the above appeal for an inordinate length of time due to factors not within the
control of the Board. Accordingly, the above-referenced appeal is hereby dismissed without
prejudice pursuant to Board Rule l 8(b ). Unless either party or the Board acts to reinstate the
appeal within six months of the date of this Order, the dismissal shall be deemed with prejudice.

       Dated: 6 April 2016




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58819, Appeal of554 Bloomfield LLC,
rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals
               ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
554 Bloomfield LLC                           )      ASBCA No. 58819
                                             )
Under Contract No. DACA5 l-5-l 0-213         )

APPEARANCE FOR THE APPELLANT:                       Ms. Wendy Bond
                                                     Managing Member

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Lorraine C. Lee, Esq.
                                                     District Counsel
                                                     U.S. Army Engineer District, New York

                                ORDER OF DISMISSAL

       For reasons indicated by one or both parties, the Board is unable to proceed with the
disposition of the above appeal for an inordinate length of time due to factors not within the
control of the Board. Accordingly, the above-referenced appeal is hereby dismissed without
prejudice pursuant to Board Rule l 8(b ). Unless either party or the Board acts to reinstate the
appeal within six months of the date of this Order, the dismissal shall be deemed with prejudice.

       Dated: 6 April 2016




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58819, Appeal of 554 Bloomfield LLC,
rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals